Case 16-21400        Doc 41     Filed 12/05/18     Entered 12/05/18 12:58:16          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-21400
         Adolph S Ferrer
         Patricia Moreno
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2016.

         2) The plan was confirmed on 09/30/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/28/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,487.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-21400        Doc 41       Filed 12/05/18    Entered 12/05/18 12:58:16                 Desc         Page 2
                                                   of 4



 Receipts:

         Total paid by or on behalf of the debtor              $15,589.84
         Less amount refunded to debtor                           $597.89

 NET RECEIPTS:                                                                                    $14,991.95


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $817.31
     Other                                                                    $57.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,874.31

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 COLLECTION PROFESSIONALS INC     Unsecured         888.00         29.88            29.88           0.00        0.00
 COLLECTION PROFESSIONALS INC     Unsecured         176.00        143.75           143.75           0.00        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured             200.00      1,476.53         1,476.53          71.34        0.00
 CREDIT ACCEPTANCE CORP           Secured        3,194.24       3,194.24         3,194.24      3,194.24      103.18
 CREDITBOX.COM LLC                Unsecured      1,416.00       1,526.80         1,526.80          73.77        0.00
 EARTHMOVER CREDIT UNION          Unsecured         496.00        414.44           414.44          20.02        0.00
 EARTHMOVER CREDIT UNION          Unsecured         407.00        325.03           325.03          15.70        0.00
 FRONTIER COMMUNICATIONS          Unsecured         429.00        603.83           603.83          19.26        0.00
 NICOR GAS                        Unsecured         180.00        602.88           602.88          19.23        0.00
 PERITUS PORTFOLIO SERVICES II/WO Unsecured      6,527.00       7,212.26         7,212.26        378.21         0.00
 PERITUS PORTFOLIO SERVICES II/WO Secured       15,625.00     15,625.00        15,625.00       3,419.00    1,469.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         695.00        695.32           695.32          33.60        0.00
 PORTFOLIO RECOVERY               Unsecured         695.00           NA               NA            0.00        0.00
 RUSH COPLEY                      Unsecured         816.02           NA               NA            0.00        0.00
 EDUCATION SLM FINANCIAL CORP Unsecured               0.00           NA               NA            0.00        0.00
 SOUTHWEST CREDIT SYSTEM/COME Unsecured             806.00           NA               NA            0.00        0.00
 ONLINE COLLECTIONS/AMEREN ILLI Unsecured           266.00           NA               NA            0.00        0.00
 ONLINE IN SV/AMEREN ILLINOIS     Unsecured         266.00           NA               NA            0.00        0.00
 TCF CORPORATE                    Unsecured          30.00           NA               NA            0.00        0.00
 CREDIT ACCEPTANCE                Unsecured            NA           0.00             0.00           0.00        0.00
 SANTANDER                        Unsecured            NA            NA               NA            0.00        0.00
 COMCAST                          Unsecured          10.00           NA               NA            0.00        0.00
 CREDIT COLL/COMCAST              Unsecured         459.00           NA               NA            0.00        0.00
 PELLETTIERI / PROVENA            Unsecured          75.00           NA               NA            0.00        0.00
 ROBERT MISTOVICH                 Unsecured         315.00           NA               NA            0.00        0.00
 CBE GRP                          Unsecured         172.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-21400      Doc 41       Filed 12/05/18    Entered 12/05/18 12:58:16                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
 WEST BAY                       Unsecured          91.24           NA           NA             0.00        0.00
 FRONTIER COMMUNICATION         Unsecured         174.00           NA           NA             0.00        0.00
 FRONTIER COMMUNICATION         Unsecured         200.00           NA           NA             0.00        0.00
 GREENLINE LOANS                Unsecured         380.00           NA           NA             0.00        0.00
 HORIZON FIN                    Unsecured         679.00           NA           NA             0.00        0.00
 ILLINOIS TOLLWAY               Unsecured         200.00           NA           NA             0.00        0.00
 MONTEREY FINANCIAL SVC         Unsecured           0.00           NA           NA             0.00        0.00
 AARGON AGNCY/AMEREN ILLINOIS   Unsecured         294.00           NA           NA             0.00        0.00
 ACC CONS FIN                   Unsecured           0.00           NA           NA             0.00        0.00
 CONSUMER PORTFOLIO SVC         Unsecured           0.00           NA           NA             0.00        0.00
 CREDIT PROT/COMCAST            Unsecured         335.47           NA           NA             0.00        0.00
 SPRINT CORP                    Unsecured         500.00        895.41       895.41           43.26        0.00
 US DEPARTMENT OF EDUCATION     Unsecured     13,397.00     13,669.39     13,669.39         716.78         0.00
 VATIV RECOVERY SOLUTIONS LLC   Unsecured            NA         953.15       953.15           46.06        0.00
 WELLS FARGO DEALERS SERVICES   Unsecured      9,428.00       9,439.62     9,439.62         494.99         0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00               $0.00                 $0.00
       Mortgage Arrearage                                   $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                         $18,819.24           $6,613.24             $1,572.18
       All Other Secured                                    $0.00               $0.00                 $0.00
 TOTAL SECURED:                                        $18,819.24           $6,613.24             $1,572.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $37,988.29           $1,932.22                  $0.00


 Disbursements:

        Expenses of Administration                           $4,874.31
        Disbursements to Creditors                          $10,117.64

 TOTAL DISBURSEMENTS :                                                                       $14,991.95




UST Form 101-13-FR-S (9/1/2009)
Case 16-21400        Doc 41      Filed 12/05/18     Entered 12/05/18 12:58:16            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
